The opinion of the court was delivered by
Gummere, J.
The plaintiff sues to recover from the defendant company for injuries received by her while alighting from one of its open cars. Her claim is that, as she was stepping from the car, which had come to a stop to enable her to get off, the car suddenly started forward, throwing her to the ground. She herself testifies that the accident happened in the way related, and she is corroborated in her story by a single witness, who was standing on the sidewalk near at hand.
The defendant denies that the car started while the plaintiff was in the act of alighting, and insists that she fell off the step while the car was standing still. Three witnesses, who were passengers upon the ear, swear positively to .this state of facts, and they each testify that they were looking directly at *111the plaintiff when she fell. A fourth passenger testifies that his impression is that the car was standing still when the plaintiff fell, but he is not positive, as he was not paying any special attention to the movement of the car. Both the conductor and the motorman testify that the car did not move again after it had once stopped.
None of the witnesses called by the defendant, except the two last referred to, have any possible interest in the suit, or any bias, so far as the case shows. The story told by them was not shaken by cross-examination, nor was their credibility impeached.
The preponderance of the evidence, instead of supporting the claim set up by the plaintiff, was clearly against it. Notwithstanding this condition of the proofs, the verdict of the jury was in her favor.. Such a verdict is without legal justification, and cannot be permitted to stand.
The rule to show cause should be made absolute.